DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Specie a, 1-8 and 11-18  in the reply filed on 05/19/2022 is acknowledged.
Claims 9-10 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species b and c, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/19/2022.
The restriction has been made FINAL. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the claim recites “binder composition comprising a thermoset material, a thermoplastic material, and combinations thereof.” The language is indefinite, as it uncertain what type of material is needed in the binder. The claim seems to recite both thermoset and thermoplastic needed, but the “combination thereof” seems to imply only one of the two is needed and having both is optional.  Therefore, the claim is rendered indefinite.
For purposes of examination, the binder composition is interpreted to comprising a thermoset material, a thermoplastic material, or combinations thereof.
Regarding Claim 12, the claim recites the laminated shingle comprising two of the same type of coated fibrous substrate. The claim recites more asphalt on the top surface than the bottom of the fibrous substrate. However, once the substrates are stacked, then the asphalt ratio of the first substrate can no longer meet the claimed range as it would be 1:1 due to the top surface asphalt of the second substrate contacting the bottom surface of the first substrate. Therefore, the claim is indefinite due to the arrangement of the substrates to meet the claimed asphalt ratio.
Claims 13-18 are also rejected, due to their dependency on Claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kiik et al. (US 2007/0218250) in view of Bondoc (EP 0025115) [using Google Patents]
Regarding Claim 1-3, Kiik teaches a shingle (Abstract) comprising a fiberglass mat, a fibrous substrate inherently having top and bottom surfaces, where top surface is coated with asphalt. (Paragraph 0004-0005; Abstract). Kiik teaches the bottom surface does not have asphalt, but can have a non-asphalt polymeric coating instead. (Paragraph 0005). This creates a ratio of 0:1 of asphalt on bottom to top, as there is no asphalt on the bottom surface. 
Kiik teaches any type of fiberglass mat for shingles can be used. (Paragraph 0007). Kiik teaches a mat having a basis weight of approximately 1.84 lb/sq is suitable, where is sq is 100 square feet. (Paragraph 0010). 
Kiik does not teach the claimed fiber diameter or fiber length of mat.
Bondoc teaches a glass mat for use in shingles (Abstract) with a length of ¼ to 3 inches an diameter of 3 to 20 microns. (Claim 1 of Bondoc; Paragraph 0008). These ranges overlap the claimed length of 1/8 inch to 2 inches and the diameter of 3.5 to 30 microns. Bondoc also teaches the mat has a thickness of said mat is about 0.3 to 3 mm. (Paragraph 0009; Claim 1 of Bondoc) This overlaps the claimed range of 0.381 to 1.143 mm. Bondoc teaches the basis weight of the mat can be to 2 to 200 gsm (Claim 1 of Bondoc), which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). Bondoc teaches this leads to a mat that has good strength and other properties suitable for shingles. (Paragraph 0003). Thus, it would have been obvious to one with ordinary skill in the art to the use the physical dimensions taught by Bondoc for the glass mat for the glass matt of Kiik to have improved properties of the resulting shingle.
Regarding Claim 4, Kiik teaches approximately 40.37 lb/sq or 39.75 lb/sq of asphalt is applied to the top of the samples. (Table 1, Examples II, III). These points lie within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 5, Kiik does not specifically teach the basis weight of the shingle. However, Kiik teaches approximately 40.37 lb/sq or 39.75 lb/sq of asphalt is applied to the top of the samples. (Table 1, Examples II, III) and 0.5 to 1.5 lb/sq of polymeric coating is applied to the mat. Bondoc teaches the basis weight of the fiberglass can be 2 to 200 gsm, as discussed above. (Claim 1 of Bondoc). This would create a shingle basis weight that overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 6, Bondoc teaches the fibrous substrate can have a basis weight of 2 to 200 gsm and a thickness of 0.3 to 3 mm. (Claim 1 of Bondoc). This overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 11, Kiik teaches a binder such as thermosetting acrylic or urea formaldehyde can be used. (Paragraph 0007). 

Claim 7 is rejected under 35 U.S.C. 103 for being unpatentable over Kiik and Bondoc, in further view of Harrington (US 2010/0005745).
Regarding Claim 7, Kiik and Bondoc do not specifically teach the claimed back-to-back stick test. The back-to-back sticking test is a measure how much the shingle stick together.
Harrington teaches shingles, where the backs of the asphalt shingles are coated with a polymeric film (Abstract). Harrington teaches polymeric films should be adjusted to prevent the shingles from sticking to each other and difficult to remove. (Paragraph 0035). Therefore, it would have been obvious to one with ordinary skill in the art to reduce the sticking of the polymer layer of Kiik, as taught by Harrington, to make the shingles easier to remove. In addition, it would have been obvious to one with ordinary skill in to reduce the back to back sticking test to the lower numerical value possible, including those within the claimed range, to reduce shingle stickage. 

Claim 8 is rejected under 35 U.S.C. 103 for being unpatentable over Kiik and Bondoc, in further view of Peng et al. (US 2004/0166751). 
Regarding Claim 8, Kiik and Bondoc do not teach the claimed fiber size distribution.
Peng teaches a glass mat for shingles (Abstract) comprising fibers with 0 to 100 wt% of fibers with a length of 0.5 to 60 mm and a diameter of 1 to 100 microns and 0 to 100 wt% of fibers lengths of 10 to 150 mm and a dimeter of 1 to 100 microns.  (Paragraph 0018-0019). Peng teaches fiber lengths of various distributions improve tear strength. (Paragraph 0017).  
Therefore, it would have been obvious to one with ordinary skill in the art to use the fiber length and diameter dimensions of Peng in the glass mat of Kiik and Bondoc to further increase the tear strength.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781